NO. 12-13-00388-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE INTEREST OF                                          §      APPEAL FROM THE

C. W. E.,                                                   §      COUNTY COURT AT LAW

A CHILD                                                     §      CHEROKEE COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This accelerated appeal from an order terminating Appellant’s parental rights is being
dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b). Appellant perfected his appeal
on December 20, 2013, and his brief was due on January 21, 2014. On February 3, 2014,
Appellant filed a motion for extension of time to file his brief. The motion was granted, making
Appellant’s brief due on February 12, 2014.                     However, Appellant did not file his brief.
Appellant was notified on February 13, 2014, that failure to file his brief by February 24, 2014,
would result in the appeal being dismissed in accordance with Texas Rule of Appellate
Procedure 42.3(b) and (c). See TEX. R. APP. P. 38.8(a)(1).
         The February 24, 2014 deadline for filing Appellant’s brief has passed, and Appellant has
not filed a brief. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.
P. 38.8(a)(1), 42.3(b), (c).
Opinion delivered February 28, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 28, 2014


                                          NO. 12-13-00388-CV


                          IN THE INTEREST OF C. W. E., A CHILD,


                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2012-07-0507)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.